United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-3364
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                  Jeremy Lee Warren

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
               for the Eastern District of Missouri - Cape Girardeau
                                  ____________

                              Submitted: June 5, 2017
                              Filed: September 5, 2017
                                   [Unpublished]
                                   ____________

Before LOKEN, MURPHY, and MELLOY, Circuit Judges.
                          ____________

PER CURIAM.

       Jeremy Lee Warren pleaded guilty to being a felon in possession of a firearm,
in violation of 18 U.S.C. § 922(g)(1). At sentencing, the district court1 calculated an

      1
       The Honorable Stephen N. Limbaugh Jr., United States District Judge for the
Eastern District of Missouri.
advisory sentencing guidelines range of 51 to 63 months in prison. The government
moved for an upward variance in light of Warren’s extensive criminal history, and the
district court granted the variance, sentencing him to 75 months’ imprisonment. The
district court ordered this sentence to be served consecutively to any other sentences
imposed in other courts. Warren appeals, arguing the district court erred in granting
the upward variance and in imposing the sentence to run consecutively. We affirm.

        Warren argues that the district court abused its discretion in considering the
sentencing factors under 18 U.S.C. § 3553(a). See United States v. Feemster, 572
F.3d 455, 461 (8th Cir. 2009) (en banc) (standard of review). “A district court abuses
its discretion when it (1) fails to consider a relevant factor that should have received
significant weight; (2) gives significant weight to an improper or irrelevant factor; or
(3) considers only the appropriate factors but in weighing those factors commits a
clear error of judgment.” Id. (citation and internal quotation marks omitted). “The
district court has wide latitude to weigh the § 3553(a) factors in each case and assign
some factors greater weight than others in determining an appropriate sentence.”
United States v. Reynolds, 643 F.3d 1130, 1136 (8th Cir. 2011) (quoting United
States v. San-Miguel, 634 F.3d 471, 476 (8th Cir. 2011)). To successfully challenge
a district court’s consideration of the § 3553(a) factors, a defendant “must show more
than the fact that the district court disagreed with his view of what weight ought to
be accorded certain sentencing factors.” United States v. Townsend, 617 F.3d 991,
995 (8th Cir. 2010) (per curiam).

       Contrary to Warren’s arguments, however, we cannot say the district court
abused its discretion. First, at the time Warren was sentenced for the present offense
in 2016, he had one prior felony conviction from 2004, two from 2005, one from
2006, one from 2010, and one from earlier in 2016. The district court thus “did not
abuse its discretion by placing particular emphasis on [Warren’s] consistent and
recurring criminal conduct.” United States v. Jenkins, 758 F.3d 1046, 1051 (8th Cir.
2014). Second, we cannot say that the district court abused its discretion by not

                                          -2-
giving more weight to Warren’s addiction to methamphetamine, which began when
he was 13 years old. As the district court and Warren’s counsel noted at sentencing,
Warren was previously given the opportunity—but failed—to complete a drug
treatment program. The district court further encouraged Warren to take advantage
of the drug program in the federal prison system, which the district court
characterized as “the best in the world.” Finally, to the extent the district court
expressed surprise that Warren continued to commit felony crimes after a 2014
accident left him partially paralyzed from the waist down, we cannot say the district
court gave “significant weight” to this factor. See Feemster, 572 F.3d at 461. The
district court, as Warren notes on appeal, expressed its surprise as a mere
“afterthought.” Accordingly, Warren has not shown more than disagreement with
how the district court weighed the factors under § 3553(a). Townsend, 617 F.3d at
995.

      In light of the district court’s consideration of the § 3553(a) factors, we also
cannot say that the district court’s 12-month upward variance was substantively
unreasonable. See Gall v. United States, 552 U.S. 38, 51 (2007) (“[I]f the sentence
is outside the Guidelines range, the court may not apply a presumption of
unreasonableness. It may consider the extent of the deviation, but must give due
deference to the district court’s decision that the § 3553(a) factors, on a whole, justify
the extent of the variance.”). Nor can we say it was unreasonable to impose the
sentence consecutive to Warren’s other sentences. See 18 U.S.C. § 3584(b)
(sentencing court must consider the § 3553(a) factors in determining whether to
impose a consecutive sentence); United States v. Bryant, 606 F.3d 912, 920 (8th Cir.
2010) (stating that an appellate court reviews imposition of consecutive sentences for
“reasonableness” and that, generally, “there is no requirement that a district court
provide a separate statement of reasons” for its consideration of the § 3553(a) factors
when imposing a consecutive sentence).

      We therefore affirm the judgment of the district court.
                      ______________________________

                                           -3-